Appeal from a decision of the Workers’ Compensation Board, filed December 17, 1992, which, inter alia, modified a prior decision ruling that claimant did not sustain a causally related injury to his back.
The Board initially ruled that claimant’s back injury was not causally related to his employment. The employer now appeals from a decision of the Board which rescinded the prior decision and restored the case to the trial calendar for further development of the record, contending that the Board’s decision is not supported by substantial evidence. We find that, because the decision neither decided all substantive issues nor involved a threshold legal issue, it is nonappealable.
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.